

96 HR 5859 IH: Trillion Trees Act
U.S. House of Representatives
2020-02-12
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 5859IN THE HOUSE OF REPRESENTATIVESFebruary 12, 2020Mr. Westerman (for himself, Mr. McCarthy, Mr. Wittman, Mr. Crenshaw, Mr. Barr, Mr. Stauber, Mr. Burchett, Mr. Bacon, Mr. Stivers, and Mr. Joyce of Ohio) introduced the following bill; which was referred to the Committee on Agriculture, and in addition to the Committees on Foreign Affairs, Natural Resources, and Ways and Means, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concernedA BILLTo establish forest management, reforestation, and utilization practices which lead to the sequestration of greenhouse gases, and for other purposes.1.Short title; table of contents(a)Short titleThis Act may be cited as the Trillion Trees Act.(b)Table of contentsThe table of contents for this Act are as follows:Sec. 1. Short title; table of contents.Sec. 2. Sense of Congress.Sec. 3. Definitions.Title I—Carbon Sequestration Through Reforestation ActivitiesSec. 101. National wood growth targets.Sec. 102. National reforestation task force.Sec. 103. Timber survey update.Sec. 104. Reforestation programs.Sec. 105. Carbon sequestration through the healthy forest reserve program.Sec. 106. National Forest Foundation activities.Sec. 107. Global climate change program.Sec. 108. International forestry cooperation.Sec. 109. International engagement.Sec. 110. Modifications to authorities relating to tropical forests.Title II—Carbon Sequestration Through Improved Forest Management ActivitiesSec. 201. Carbon sequestration through land use planning; supplements to programmatic environmental impact statements.Sec. 202. Emissions consideration of management injunctions.Sec. 203. Storing carbon on State and private forests.Sec. 204. Carbon sequestration through the good neighbor authority.Sec. 205. Carbon sequestration research programs.Title III—Market Incentives for Carbon SequestrationSec. 301. Sustainable building and residence credit.Sec. 302. Carbon neutrality of sustainable biomass.Sec. 303. Clarification of research and development program for cellulosic biochemical and bioplastics.2.Sense of CongressIt is the sense of Congress that—(1)the Trillion Trees Initiative established by the United Nations Environment Programme should be supported;(2)under such Trillion Trees Initiative, nations, corporations, and individuals around the globe will contribute to planting one trillion new trees;(3)one trillion new trees globally would sequester a significant amount of atmospheric carbon and constitute a pragmatic step towards addressing global carbon emissions; and(4)under this Act, the United States will—(A)take a leadership role in planting one trillion trees globally; (B)utilize the vast natural assets, robust wood product market, and technical expertise of the United States to plant, manage, and utilize domestic forestland; and(C)incentivize the use of sustainable building products to sequester carbon. 3.DefinitionsIn this Act:(1)Forest planThe term forest plan means— (A)a land use plan prepared by the Bureau of Land Management for public lands pursuant to section 202 of the Federal Land Policy and Management Act of 1976 (43 U.S.C. 1712); or(B)a land and resource management plan prepared by the Forest Service for a unit of the National Forest System pursuant to section 6 of the Forest and Rangeland Renewable Resources Planning Act of 1974 (16 U.S.C. 1604).(2)Forest management activityThe term forest management activity means a project or activity carried out by the Secretary concerned on National Forest System lands or public lands consistent with the forest plan covering the lands.(3)National Forest SystemThe term National Forest System has the meaning given that term in section 11(a) of the Forest and Rangeland Renewable Resources Planning Act of 1974 (16 U.S.C. 1609(a)).(4)Naturally regeneratedThe term naturally regenerated means to regenerate natural wood growth from—(A)available seed sources; or(B)any other environmental process that does not involve planting.(5)Public landsThe term public lands has the meaning given that term in section 103 of the Federal Land Policy and Management Act of 1976 (43 U.S.C. 1702).(6)SecretaryThe term Secretary means the Secretary of Agriculture.(7)Secretary concernedThe term Secretary concerned means—(A)the Secretary of Agriculture, with respect to National Forest System lands; and(B)the Secretary of the Interior, with respect to public lands.(8)SecretariesThe term Secretaries means the Secretary of Agriculture and the Secretary of Interior.ICarbon Sequestration Through Reforestation Activities101.National wood growth targetsNot later than 2 years after the date of the enactment of this Act, the Secretary shall set targets for increased total domestic wood growth for the purposes of capturing and storing carbon. Such targets shall—(1)be based on the best available scientific information;(2)consider both naturally regenerated wood growth and planted wood growth;(3)be established at levels which represent the maximum feasible increase in the total wood volume private, State, and Federal landowners can achieve by January 1, 2030, and every 10 years thereafter through January 1, 2100; (4)shall be informed by the report provided by the National Reforestation Task Force established in section 102 of this Act;(5)shall not negatively impact continued sustainable harvest on National Forest, State, Tribal, and private forestland; and(6)be published in the Federal Register, together with a statement of the basis and justification for such targets.102.National reforestation task force(a)EstablishmentWithin 6 months following enactment of this Act, the Secretary shall form a task force to assist the Secretary with meeting the targets required to be set under section 101.(b)Duties of the task force(1)ReportWithin 1 year following the establishment of this task force, the task force shall submit to the Secretary a report, which shall include—(A)recommendations and alternatives for national wood growth targets established under section 101;(B)the feasibility of such recommendations;(C)yearly growth targets required to achieve the national wood growth targets established under section 101, taking into consideration yearly sustainable increases in domestic timber harvest, natural regeneration, adverse natural and anthropogenic events, and other factors impacting the growth rate of all domestic forestland;(D)program and policy recommendations designed to achieve the national wood growth targets established under section 101, while still maintaining yearly sustainable increases in the amount of boardfeet harvested from public lands;(E)program and policy recommendations designed to stimulate the domestic and international timber markets; and(F)program and policy recommendations designed to improve the natural regeneration rate of public forest through active forest management.(2)OversightFollowing the submission of the report described in paragraph (1), the task force shall provide continued oversight of the implementation of the national wood growth target, and provide the Secretary with—(A)yearly reports on the progress made towards achieving the national wood growth targets established under section 101; and(B)ongoing program and policy recommendations designed to achieve the national wood growth targets established under section 101.(3)Reports to CongressThe task force shall—(A)submit to Congress a copy of the report under paragraph (1); and(B)not later than 2 years after the report under paragraph (1) is submitted to the Secretary and Congress, and every 5 years thereafter, submit a report to Congress on the implementation of, and progress towards meeting, the targets set under section 101.(c)Membership(1)AppointmentThe task force shall consist of 7 ex officio members and 8 discretionary members.(A)Ex officio membersThe ex officio members of the task force are—(i)the Director of the United States Fish and Wildlife Service or an individual designated by the Director;(ii)the Director of the Bureau of Land Management or an individual designated by the Director;(iii)the Director of the National Park Service or an individual designated by the Director;(iv)the Chief of the Forest Service or an individual designated by the Chief;(v)the Chief of the Natural Resources Conservation Service or an individual designated by the Chief;(vi)the Administrator of the Farm Service Agency or an individual designated by the Administrator; and(vii)the Director of the Bureau of Indian Affairs or an individual designated by the Director.(B)Discretionary membersThe Secretary shall appoint 1 discretionary member from each of the following:(i)A State land management agency.(ii)A private forest landowner with total land holdings of greater than 1,000,000 acres.(iii)A private forest landowner with total land holdings of less than 1,000,000 acres.(iv)A sawmill, pulp, or paper manufacturer which relies on the sale of federal timber for at least 25 percent of their fiber supply.(v)An energy company, cooperative, or utility which provides customers with energy at least partially derived from the combustion of wood biomass.(vi)A land conservation nonprofit with previous experience in collaborative forestland restoration projects greater than 100,000 acres.(vii)A Tribal resource management organization with previous experience managing Tribal timberland.(viii)A wildlife conservation nonprofit with previous experience in collaborative forestland restoration projects greater than 100,000 acres.(ix)An urban resource conservation organization, with previous experience in urban and community reforestation projects.(2)Discretionary member termsEach discretionary member appointed to the task force under paragraph (1)(B) may be appointed and removed at the discretion of the Secretary.(3)Preservation of Public Advisory StatusNo individual may be appointed to the task force as a discretionary member under paragraph (1)(B) while serving as an officer or employee of the Federal Government.(4)Pay and expenses(A)CompensationMembers of the task force shall serve without pay.(B)ReimbursementA member of the task force may be reimbursed for travel and lodging incurred while attending a meeting of the task force or any other meeting of members approved for reimbursement by the task force in the same amounts and under the same conditions as Federal employees under section 5703 of title 5, United States Code.(C)ExpensesThe expenses of the Task Force that the Secretary determines to be reasonable and appropriate shall be paid by the Secretary. (5)Administrative Support, Technical Services, and Staff SupportThe Secretary shall make personnel of the Department of Agriculture available to the task force for administrative support, technical services, and staff support the Secretary determines necessary to carry out this section.(6)Federal Advisory Committee ActThe Federal Advisory Committee Act (5 U.S.C. App.) shall not apply to the task force.103.Timber survey update(a)Renewable resource assessmentSection 3 of the Forest and Rangeland Renewable Resources Planning Act of 1974 (16 U.S.C. 1601) is amended—(1)in subsection (a)—(A)in paragraph (5), by striking and at the end;(B)by striking paragraph (6) and inserting the following:(6)an analysis of the total carbon storage capacity of the National Forest System based upon the lifecycle analysis established under section 103(b) of the Trillion Trees Act; and; and(C)by adding at the end the following:(7)an analysis of the forestry opportunities to sequester atmospheric carbon.; and(2)in subsection (c)—(A)in paragraph (2) by striking and at the end;(B)in paragraph (3) by striking the period at the end and inserting ; and; and(C)by adding at the end the following:(4)the potential for increased atmospheric carbon storage through the utilization of forest and wood products and biproducts, including recommendations to Congress for actions which would lead to increased utilization of these materials in sequestering more atmospheric carbon..(b)Lifecycle analysis(1)Lifecycle Storage ModelAs a part of the assessment established under section 3 of the Forest and Rangeland Renewable Planning Act of 1974 (16 U.S.C. 1601) the Secretary shall develop computational models to evaluate the lifecycle forest carbon sequestration potential associated with active management of the National Forest System.(2)ConsiderationsIn developing the model under paragraph (1), the Secretary shall consider—(A)the amount of carbon stored in wood;(B)the rate of carbon storage in new wood growth;(C)the rate of carbon storage in old wood growth;(D)the amount of carbon released through tree mortality;(E)the amount of carbon released through catastrophic wildfire;(F)the amount of carbon stored through the manufacture of sustainable wood products;(G)the net carbon stored through a sustainable cycle of harvest and regeneration;(H)the net carbon stored through active forest management; and(I)other factors as determined by the Secretary. (3)Validation program(A)In generalThe Secretary shall carry out a program for validation and independent testing of the lifecycle models developed under paragraph (1).(B)RequirementsIn carrying out the validation program under subparagraph (A), the Secretary shall—(i)perform retrospective assessments comparing model predictions to field data on the carbon stored on the National Forest System; and(ii)require independent evaluation and comparison of lifecycle models developed under paragraph (1) against existing models, and enable empirical testing of hypotheses regarding the net effects on land and atmospheric carbon stocks and other greenhouse gas impacts.(4)ReportNot later than 1 year after the date of enactment of this Act, the Secretary shall submit to the Committee on Agriculture of the House of Representatives and the Committee on Agriculture, Nutrition, and Forestry of the Senate a report on the findings of the analysis conducted using the model developed under paragraph (1).104.Reforestation programs(a)National forest cover policy(1)In generalSection 3 of the Forest and Rangeland Renewable Resources Planning Act of 1974 (16 U.S.C. 1601), as amended by section 103, is further amended—(A)by redesignating subsection (e) as subsection (f);(B)by redesignating the second subsection (d) (relating to the policy of Congress regarding forested land in the National Forest System) as subsection (e); and(C)in subsection (e), as so redesignated—(i)in paragraph (2)—(I)in the first sentence—(aa)by striking eight years following the enactment of this subsection and inserting 10 years following the date of enactment of the Trillion Trees Act; and(bb)by striking eight-year period and inserting 10-year period;(II)in the second sentence, by striking such eight-year period and inserting the 10-year period; and(III)in the third sentence, by striking 1978 and inserting 2021; (ii)by redesignating paragraph (3) as paragraph (4);(iii)in the first sentence of paragraph (4), as so redesignated, by striking subsection (d) and inserting subsection; and (iv)by inserting after paragraph (2) the following:(3)Reforestation Prioritization(A)Reforestation priority(i)In generalIn carrying out this subsection, the Secretary shall give priority to projects on the priority list described in clause (ii)(I).(ii)Priority list(I)In generalThe Chief of the Forest Service shall, based on recommendations from regional foresters, create a priority list of projects that—(aa)primarily take place on priority land; and(bb)promote reforestation following unplanned adverse events on priority land.(II)RankingThe Chief of the Forest Service shall rank projects on the priority list under subclause (I) based on—(aa)the ability to measure the progress and success of the project; and(bb)the ability of a project to provide benefits relating to forest function and health, soil health and productivity, wildlife habitat, improved air and water quality, carbon sequestration potential, job creation, enhanced recreation, and forest wood products.(B)DefinitionsIn this paragraph:(i)Priority landThe term priority land means National Forest System land that, due to an unplanned natural or anthropogenic adverse event (including a wildfire, ice, blowdown, insect infestation, disease, volcanic activity, or seismic event) is—(I)understocked; or(II)significantly impacted by insect infestation or disease.(ii)UnderstockedThe term understocked means, with respect to forest land that has a forest canopy cover gap—(I)of not less than 50 acres; or (II)that is ecologically detrimental to the forest, as determined by the Regional Forester, taking into account factors such as the need to protect critical water supplies from erosion, specific wildlife habitat restoration, and a history of natural or anthropogenic events.. (2)Conforming amendments(A)Cooperative Forestry Assistance Act of 1978Section 9 of the Cooperative Forestry Assistance Act of 1978 (16 U.S.C. 2105) is amended in the matter following paragraph (5) of subsection (g)—(i)by striking section 3(d) and inserting subsection (e) of section 3; and(ii)by striking 1601(d) and inserting 1601. (B)Reforestation trust fundSection 303 of the Act of October 14, 1980 (Public Law 96–451; 16 U.S.C. 1606a) is amended—(i)in subsection (b)(2), by striking $30,000,000 and inserting $60,000,000; and(ii)in subsection (d)(1)—(I)by striking section 3(d) and inserting subsection (e) of section 3; and(II)by striking 1601(d) and inserting 1601.(C)Stewardship end result contracting projectsSection 604(c) of the Healthy Forests Restoration Act of 2003 (16 U.S.C. 6591c(c)) is amended by adding at the end the following:(8)With respect to projects under subsection (b) entered into only by the Chief, reforestation in accordance with the priorities specified in subsection (e)(3)(A)(ii) of section 3 of the Forest and Rangeland Renewable Resources Planning Act of 1974 (16 U.S.C. 1601)..(3)Good neighbor authoritySection 8206 of the Agricultural Act of 2014 (16 U.S.C. 2113a) is amended—(A)in subsection (a)(4)(A)—(i)in clause (ii), by striking and at the end;(ii)by redesignating clause (iii) as clause (iv); and(iii)by inserting after clause (ii) the following:(iii)with respect to National Forest System land, reforestation activities; and; and(B)in subsection (b)—(i)in paragraph (1), by adding at the end the following:(C)Reforestation priorityWith respect to forest, rangeland, and watershed restoration services described in subsection (a)(4)(A)(iii), the Secretary may enter into good neighbor agreements under this section in accordance with the priorities specified in subsection (e)(3)(A)(ii) of section 3 of the Forest and Rangeland Renewable Resources Planning Act of 1974 (16 U.S.C.1601).; and(ii)in paragraph (2)(C)(i), in the matter preceding subclause (I), by striking of a State.(b)Target year for National Forest SystemSection 9 of the Forest and Rangeland Renewable Resources Planning Act of 1974 (16 U.S.C. 1607) is amended by striking 2000 and inserting 2029.105.Carbon sequestration through the healthy forest reserve program(a)EstablishmentSection 501(a) of the Healthy Forests Restoration Act of 2003 (16 U.S.C. 6571(a)) is amended—(1)in paragraph (3), by striking and at the end;(2)in paragraph (4), by striking the period at the end and inserting ; and; and (3)by adding at the end the following:(5)to promote planting, management, and regeneration of new trees in pursuit of the targets for increased total domestic wood growth established under section 101 of the Trillion Trees Act..(b)Enrollment prioritySection 502(f)(1) of the Healthy Forests Restoration Act of 2003 (16 U.S.C. 6572) is amended to read as follows:(1)In generalThe Secretary of Agriculture shall give priority to the enrollment of land that—(A)provides the greatest conservation benefit to—(i)primarily, species listed as endangered or threatened under section 4 of the Endangered Species Act of 1973 (16 U.S.C. 1533); and(ii)secondarily, species that—(I)are not listed as endangered or threatened under section 4 of the Endangered Species Act of 1973 (16 U.S.C. 1533); but(II)(aa)are candidates for such listing, State-listed species, or special concern species; or(bb)are deemed a species of greatest conservation need under a State wildlife action plan; or(B)promotes the restoration of marginal farmland or degraded forestland into healthy forest ecosystems..(c)Restoration plansParagraph (4) of section 503(b) of the Healthy Forests Restoration Act of 2003 (16 U.S.C. 6573(b)) is amended to read as follows:(4)Practices to increase carbon sequestration, including reforestation of degraded forestland and afforestation of marginal farmland..(d)Cost sharingSection 504 of the Healthy Forests Restoration Act of 2003 (16 U.S.C. 6574) is amended by adding at the end the following:(e)Cost-Share permittedIn the case of land enrolled in the healthy forest reserve program for the purpose of promoting the restoration of marginal farmland or degraded forestland into healthy forest ecosystems, the Secretary of Agriculture may pay up to 75 percent for the cost of practices determined necessary for restoration or afforestation of such land..106.National Forest Foundation activities(a)Adding carbon storage to the National Forest FoundationThe National Forest Foundation Act (16 U.S.C. 583j et seq.) is amended—(1)in section 402(b)—(A)in paragraph (2), by striking and at the end;(B)in paragraph (3), by striking the period at the end and inserting a semicolon; and(C)by adding at the end the following:(4)encourage, accept, and administer private gifts of money, and of real and personal property for the benefit of, or in connection with, the of the targets for increased total domestic wood growth established under section 101 of the Trillion Trees Act; and (5)carry out the Pinchot Medal for forest restoration under section 410.;(2)in section 405, by striking 410 both places it appears and inserting 411; (3)by redesignating section 410 as section 411; and(4)by inserting after section 409 the following: 410.Pinchot Medal for Forest Restoration(a)EstablishmentThe Foundation shall, in consultation with the Secretary of Agriculture, establish an award to be known as the Pinchot Medal for Forest Restoration to recognize outstanding contributions in domestic reforestation activities carried out by individuals, communities, nonprofit organizations, and corporations.(b)Number of awardsThe Foundation shall award the Pinchot Medal for Forest Restoration at least once a year.(c)Levels of awardsThe Foundation shall, in consultation with Secretary of Agriculture, establish multiple levels of awards reflecting various levels of contributions outlined in subsection (e). (d)Administration of awardThe Foundation shall administer the award, including developing a website and media presence to highlight recipients and to track their contribution towards the targets for increased total domestic wood growth established under section 101 of the Trillion Trees Act.(e)ConsiderationsIn awarding the Pinchot Medal for Forest Restoration to an entity under this section, the Foundation shall consider—(1)the number of acres planted or restored by such entity;(2)the amount of carbon stored by reforestation activities of such entity;(3)the educational impact of the reforestation activities of such entity; and(4)the total value of any donations by such entity to the Foundation..(b)Fifth grade forestry challenge(1)EstablishmentThe National Forest Foundation (in this subsection referred to as the Foundation) shall establish an educational grant program, in consultation with the Secretary, to be known as the 5th Grade Forestry Challenge to make grants to eligible recipients to—(A)provide 5th grade students with a seedling to plant on Federal, State, or Local lands;(B)educate students about forestry, forest management, active stewardship, and carbon storage; and(C)encourage, accept, and administer private gifts of money, technical expertise, and of real and personal property for the benefit of this program.(2)Eligible recipientsThe following entities are eligible to receive a grant under this subsection:(A)A local educational agency.(B)A nonprofit entity that the Secretary determines has a demonstrated history of community engagement and education on natural resource issues.(C)Other recipients as the Secretary determines to be appropriate.(3)CoordinationIn carrying out the program required by this subsection, the Foundation may coordinate on an ongoing basis with appropriate Federal, State, Tribal, and local resource management departments, local education agencies, private citizens, and corporations to—(A)identify lands suitable for reforestation;(B)encourage, accept, and administer private gifts of money, technical expertise, and of real and personal property for the benefit of this program;(C)manage and maintain reforested lands; and(D)further educate students and the public about forestry and forest carbon storage.(4)Report requiredNot later than 2 years after the date on which the Foundation establishes the grant program under this subsection, the Secretary shall submit to the Committee on Natural Resources of the House of Representatives and the Committee on Energy and Natural Resources of the Senate a report on the determination of the Secretary as to whether the grant program is a financially effective means to educate students in the fields described in subparagraph (1)(B). (5)Definition of local educational agencyIn this subsection, the term local educational agency has the meaning given that term in section 8101 of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 7801). 107.Global climate change program(a)Forestry includedSection 2402(c)(2) of the Global Climate Change Prevention Act of 1990 (7 U.S.C. 6701(c)(2)) is amended by inserting and forestry after agriculture. (b)Study of global climate change, agriculture, and forestrySection 2403(b) of the Global Climate Change Prevention Act of 1990 (7 U.S.C. 6702(b)) is amended—(1)in paragraph (2), by striking and at the end;(2)in paragraph (3), by striking the period at the end and inserting ; and; and (3)by adding at the end the following: (4)identify and address programs which could lead to increased carbon storage through sustainable forest products..(c)Office of international forestrySection 2405 of the Global Climate Change Prevention Act of 1990 (7 U.S.C. 6704) is amended—(1)in subsection (c)—(A)in paragraph (2), by striking the and at the end;(B)in paragraph (3), by striking the period at the end and inserting ; and; and(C)by adding at the end the following:(4)identify and implement programs which lead to increased carbon storage globally, a healthy international forest ecology, and a globally sustainable wood products market..(d)Authorization of appropriationsSection 2412 of the Global Climate Change Prevention Act of 1990 (7 U.S.C. 6710) is amended by striking 1991 through 1997 and inserting 2020 through 2025. 108.International forestry cooperationSection 602(b)(1) of the International Forestry Cooperation Act of 1990 (16 U.S.C. 4501(b)(1)) is amended—(1)in subparagraph (G), by striking and at the end;(2)in subparagraph (H), by inserting and at the end; and(3)by adding at the end the following: (I)carbon storage activities, including reforestation and afforestation programs;.109.International engagement(a)In generalTo the maximum extent practicable, the Administrator of the United States Agency for International Development shall prioritize programs to support forestation and reforestation, and to prevent deforestation, in developing countries and in regions that have experienced significant levels of deforestation or whose biodiversity, local economy, and stability would be significantly impacted by deforestation or loss of forest canopy cover around the world.(b)CoordinationIn carrying out the programs authorized by this subsection, the Administrator shall, to the maximum extent practicable, make use of public-private partnerships to facilitate engagement by nonprofit organizations and industry partners.(c)EstablishmentThe Administrator may enter into an agreement with a non-profit organization to establish an International Forest Foundation, which shall not be an agency or instrumentality of the United States Government.(d)PurposesThe purposes of the Foundation shall be—(1)to encourage, accept, and administer private gifts of money and of real and personal property for the benefit of, or in connection with, the activities and services carried out by the United States Agency for International Development to promote forestation, reforestation, and the prevention of deforestation around the world;(2)use private funds to support, undertake, and conduct activities that further the goals established in section 101 of this Act; and(3)undertake, conduct, and encourage educational, technical, and other assistance, and other activities, that support international goals to increase global carbon sequestration through the promotion of healthy forests and responsible forest management.(e)Transfer of funds; liability(1)Transfer of fundsThe Administrator may authorize, pursuant to an agreement entered into in accordance with paragraph (3), the transfer of funds of the United States Agency for International Development to a nonprofit organization for the purpose of offsetting any administrative costs of the Foundation.(2)LiabilityThe United States shall not be liable for any debts, defaults, acts, or omissions of the Foundation. The full faith and credit of the United States shall not extend to any obligations of the Foundation.110.Modifications to authorities relating to tropical forestsSection 118 of the Foreign Assistance Act of 1961 (22 U.S.C. 2151p–1) is amended as follows:(1)In subsection (a)(2), by inserting , including by reducing global carbon sequestration before the period at the end.(2)In subsection (c)(1), by inserting , reforestation, after conservation.(3)In subsection (c)(2)(A), by inserting and impact on global carbon emissions after irreversible losses.(4)In subsection (c)(6), by inserting (including projects to increase carbon sequestration) after sustainable forestry projects and practices.(5)In subsection (c)(8), by inserting carbon sequestration, after soil conservation,.(6)In subsection (f), by inserting and a study on the total carbon sequestered through increases in tropical forest stocks globally as a result of programs, projects and activities carried out under this section before the period at the end.IICarbon Sequestration Through Improved Forest Management Activities201.Carbon sequestration through land use planning; supplements to pro­gram­mat­ic environmental impact statements(a)Definitions(1)Covered landThe term covered land means public lands that are not excluded from forest management practices as a result of——(A)public lands administered by the Secretary concerned;(B)a land use plan established under the Federal Land Policy and Management Act of 1976 (43 U.S.C. 1701 et seq.);(C)inclusion in the National Wilderness Preservation System;(D)inclusion within a National or State-specific inventoried roadless area established by the Secretary concerned, unless—(i)the forestry management activity to be carried out is consistent with the forest plan applicable to the area; or(ii)the Secretary concerned determines the forest management activity is allowed under the roadless rule governing such lands; or(E)on which timber harvesting for any purposing is prohibited by Federal statute.(2)Wildland-Urban Interface Protection ProjectsThe term Wildland-Urban Interface Protection Projects means any forest or rangeland management project which takes place within the boundaries, or adjacent to, an at-risk community (as defined in section 101 of the Healthy Forest Restoration Act (16 U.S.C. 6511)). (3)Watershed Protection ProjectsThe term watershed protection project means any forest or rangeland management project with the primary objective of—(A)protecting a municipal water source;(B)increasing water quality;(C)increasing water yield; or(D)any combination of the purposes specified in subparagraphs (A) through (C).(4)Critical Infrastructure ProjectsThe term critical infrastructure projects means any forest or rangeland management project with the primary objective of—(A)reducing wildfire ignition along transportation and transmission corridors;(B)protecting public infrastructure from wildfire;(C)removing hazard trees and other hazardous fuel from transmission corridors; or(D)any combination of the purposes specified in subparagraphs (A) through (C).(5)Wildlife Habitat Restoration ProjectsThe term wildlife habitat restoration project means any forest or rangeland management project with the primary objective of— (A)wildlife habitat improvement;(B)protecting, improving, and enhancing management with respect to critical habitat as defined under section 4 of the Endangered Species Act of 1973 (16 U.S.C. 1533); or(C)any combination of the purposes specified in subparagraphs (A) and (B). (b)Priority areas(1)In generalThe Secretaries shall establish priority areas on covered lands for wildland-urban interface protection, watershed protection, critical infrastructure, and wildlife habitat restoration projects.(2)Deadline(A)Wildland-urban interface protection projectsFor wildland-urban interface protection projects, the Secretaries shall establish priority areas as soon as practical, but not later than 36 months after the date of the enactment of this section.(B)Watershed protection projectsFor watershed protection projects, the Secretaries shall establish priority areas as soon as practical, but not later than 60 months after the date of the enactment of this section.(C)Critical Infrastructure ProjectsFor critical infrastructure projects, including transportation and transmission corridors, the Secretaries shall establish priority areas as soon as practical, but not later than 60 months after the date of the enactment of this section.(D)Wildlife habitat restoration projectsFor Wildlife Habitat Restoration Projects, the Secretaries shall establish priority areas as soon as practical, but not later than 60 months after the date of the enactment of this section.(3)PrioritizationFor all projects listed under paragraph (2), the Secretaries shall prioritize projects which—(A)apply to land classified as high or extreme risk of wildfire; (B)are in close proximity to critical infrastructure, watersheds, reservoirs, and aquifers; and(C)will—(i)increase storage capacity of carbon through new wood growth; or(ii)reduce carbon emissions that result from tree mortality or wildfires.(4)Review and modificationNot less frequently than once every 5 years, the Secretary concerned shall—(A)review the current priority areas and reassess priorities based on shifting fire risk, increased development in the Wildland-Urban Interface, and project success; and(B)based on such review, add, modify, or eliminate priority areas.(5)Compliance with the National Environmental Policy ActFor purposes of the National Environmental Policy Act of 1969 (42 U.S.C. 4321 et seq.), the designation of each priority area described in paragraph (2) shall not be considered a separate major Federal action.(6)Coordination and consultationThe Secretary concerned shall coordinate and consult with appropriate State, Tribal, and local governments, electrical transmission infrastructure owners and operators, developers, and other appropriate entities to ensure that priority areas identified by the Secretary are—(A)economically viable;(B)likely to avoid or minimize conflict with habitat for animals and plants, recreational users, cultural resources, and other uses of covered land; and(C)consistent with section 202 of the Federal Land Policy and Management Act of 1976 (43 U.S.C. 1712).(7)Environmental Review on Covered Land(A)In generalIf the Secretary determines that a proposed forest or rangeland management project has been sufficiently analyzed by a previously completed environmental impact statement, the Secretary shall not require any additional review under the National Environmental Policy Act of 1969 (42 U.S.C. 4321 et seq.). (B)Additional environmental reviewIf the Secretary determines that additional environmental review under the National Environmental Policy Act of 1969 (42 U.S.C. 4321 et seq.) is necessary for a forest or rangeland management project, the Secretary concerned shall rely on the analysis in any relevant environmental impact statement conducted when analyzing the potential impacts of the project. (8)Report to Congress(A)In generalNot later than February 1 of the first fiscal year beginning after the date of the enactment of this section, and each February 1 thereafter, the Secretary shall submit to the Committee on Energy and Natural Resources of the Senate and the Committee on Natural Resources of the House of Representatives a report describing the progress made under the programs established under this section during the preceding year.(B)InclusionsEach report under this section shall include—(i)stored carbon projections for forest or rangeland management projects; and(ii)a description of any problems relating to leasing, permitting, siting, or production with respect to carrying out this section.202.Emissions consideration of management injunctions(a)Balancing short- and long-Term effects of forest management activities in considering injunctive reliefIn considering any motion for equitable relief (including injunctive relief) applicable to a Federal agency action taken as part of a forest management activity, a court shall consider the effect on the ecosystem affected by the forest management activity of—(1)the short-term and long-term effects if the agency action is carried out, including the potential decreased carbon storage through stand stagnation; and(2)the short-term and long-term effects of not carrying out the action, including the potential for increased carbon emission due to wildfire. (b)Lifecycle analysisThe court reviewing the agency action shall consider the lifecycle analysis of carbon storage developed by the Secretary under section 103(b).(c)Time limitations for injunctive relief(1)In generalSubject to paragraph (2), the length of any preliminary injunctive relief or stay pending appeal applicable to any Federal agency action as part of a forest management activity, may not exceed 60 days.(2)Renewal(A)In generalA court may issue one or more renewals of any preliminary injunction or stay pending appeal granted under subsection (a). (B)UpdatesIn each motion for renewal of an injunction in an action, the parties to the action shall present the court with updated information on the status of the authorized forest management activity.203.Storing carbon on State and private forests(a)Adding sequestration as a prioritySection 2(b) of the Cooperative Forestry Assistance Act of 1978 (16 U.S.C. 2101) is amended—(1)by redesignating subparagraphs (6) through (10) as subparagraphs (7) through (11), respectively; and(2)by inserting after paragraph (5) the following:(6)the encouragement of reforestation and related carbon sequestration;.(b)Support for State Assessments and Strategies for Forest Resources when considering carbon emissionsSection 2A(a)(1) of the Cooperative Forestry Assistance Act of 1978 (16 U.S.C. 2101a(a)(1)) is amended—(1)by redesignating subparagraph (C) and (D) as subparagraphs (D) and (E), respectively; and(2)by inserting after subparagraph (B) the following:(C)the current amount of carbon stored on State lands and opportunities for increased storage;.(c)Carbon storage through the forest stewardship programSection 5(d)(1) of the Cooperative Forestry Assistance Act of 1978 (16 U.S.C. 2103a(d)) is amended by inserting carbon sequestration and storage before and the aesthetic. (d)Carbon storage through the forest legacy programSection 7 of the Cooperative Forestry Assistance Act of 1978 (16 U.S.C. 2103c) is amended by striking subsection (e) and inserting the following:(e)EligibilityNot later than November 28, 1991, and in consultation with State Forest Stewardship Coordinating Committees established under section 19(b) and similar regional organizations, the Secretary shall establish eligibility criteria for the designation of forest areas from which lands may be entered into the Forest Legacy Program and subsequently select such appropriate areas. To be eligible, such areas shall have significant environmental values or amount of carbon stored or shall be threatened by present or future conversion to nonforest uses. Of land proposed to be included in the Forest Legacy Program, the Secretary shall give priority to lands which can be effectively protected and managed; areas which can be managed as a working landscape benefitting the local economy; or areas which have important scenic or recreational values; riparian areas; fish and wildlife values, including threatened and endangered species; or other ecological values..(e)Carbon storage through the community forest and open space conservation programSection 7A(c)(1)(B)(ii) of the Cooperative Forestry Assistance Act of 1978 (16 U.S.C. 2103d(c)(1)(B)(ii)) is amended by inserting , carbon sequestration, before and wildlife.(f)Carbon storage through the promotion of forest healthSection 8(a) of the Cooperative Forestry Assistance Act of 1978 (16 U.S.C. 2104(a)) is amended—(1)by redesignating paragraphs (4) through (6) as paragraphs (5) through (7); and(2)by inserting after paragraph (3) the following:(4)protect or enhance carbon stored on healthy forestland;.(g)Carbon storage through urban and community forestrySection 9(d)(3) of the Cooperative Forestry Assistance Act of 1978 (16 U.S.C. 2105(d)(3)) is amended—(1)in subparagraph (C), by striking and at the end;(2)in subparagraph (D), by inserting and at the end; and(3)by inserting at the end the following:(E)identifying opportunities to increase carbon stored through afforestation and scientific urban forestry management;.(h)Carbon storage through the reduction of catastrophic wildfireSection 10A(b)(1) of the Cooperative Forestry Assistance Act of 1978 (16 U.S.C. 2106c(b)(1)) is amended—(1)in subparagraph (C), by striking and at the end;(2)in subparagraph (D), by striking the period and inserting and at the end; and(3)by inserting at the end the following:(E)to educate the public about the carbon stored in healthy forests and carbon emitted through wildfire and forest decline..(i)Carbon storage through the State and private forest landscape-Scale restorationSection 13A of the Cooperative Forestry Assistance Act of 1978 (16 U.S.C. 2109a) is amended—(1)in subsection (e)—(A)in paragraph (6), by striking and at the end; (B)by redesignating paragraph (7) as paragraph (8); and(C)by inserting after paragraph (6) the following:(7)to improve the carbon storage potential of such forests; and; and(2)in subsection (l), by amending paragraph (3) to read as follows:(3)Authorization of appropriationsThere is authorized to be appropriated to the Fund $25,000,000 for each fiscal year beginning with the first full fiscal year after the date of the enactment of the Trillion Trees Act through fiscal year 2025, to remain available until expended..204.Carbon sequestration through the good neighbor authoritySection 8206 of the Agricultural Act of 2014 (16 U.S.C. 2113a) is amended—(1)in subsection (a)(4)(A)—(A)in clause (ii), by striking and at the end; (B)by redesignating clause (iii) as clause (iv); and(C)by inserting after clause (ii) the following:(iii)activities to increase stored carbon; and; and(2)in subsection (b)(2), by amending subparagraph (C) to read as follows: (C)Treatment of revenueFunds received from the sale of timber by a Governor of a State under a good neighbor agreement shall be retained and used by the Governor to carry out authorized restoration services on Federal land under the good neighbor agreement..205.Carbon sequestration research programsSection 3 of the Forest and Rangeland Renewable Resources Research Act of 1978 (16 U.S.C. 1642) is amended— (1)in subsection (a), by adding at the end the following:(6)Renewable resource assessment research shall include, as appropriate, research activities related to the sequestration of carbon, including the increased carbon storage through afforestation, reforestation, forest and rangeland management, and the utilization of wood and other materials derived from forest and rangeland renewable resources to store carbon in building materials, industrial and consumer products.; and(2)in subsection (d)(2), by adding at the end the following:(F)Carbon sequestration..IIIMarket Incentives for Carbon Sequestration301.Sustainable building and residence credit(a)In generalSubpart B of part IV of subchapter A of chapter 1 of the Internal Revenue Code of 1986 is amended by adding at the end the following new section:30E.Sustainable building and residence credit(a)In generalThere shall be allowed as a credit against the tax imposed by this chapter for the taxable year an amount equal to the sustainabililty percentage of the taxpayer’s purchase price of a qualifying building or residence.(b)Applicable percentageFor purposes of this section—(1)In generalThe sustainability percentage with respect to any building or residence shall be a percentage equal to the lesser of—(A)the percentage by which the sustainability score for such building or residence exceeds the average sustainability score for the class to which such building or residence belongs, or(B)25 percent.(2)Sustainability scoring(A)In generalNot later than 1 year after the date of the enactment of this section, the Secretary (in consultation with the Secretary of Energy) shall establish—(i)a certification process for determining a sustainability score with respect to any building for purposes of the credit allowed under this section, and(ii)an average sustainability score for different classes of buildings for purposes of the comparison under subsection (b)(1)(A).(B)Factors for scoreSuch score shall at least take into account the following factors:(i)The energy required to produce and deliver materials used in construction of the building, measured by the estimated tonnage of carbon emitted.(ii)The energy required to operate the building on a yearly basis, measured by an estimate the tonnage of carbon dioxide emitted.(iii)The amount of carbon dioxide retained by the building which could otherwise be released into the atmosphere, taking into account building construction materials and processes and continuing use or disposal of carbon dioxide in connection with the use of the building.(iv)The climate in which the building is located.(C)Average sustainabilityThe classes for which average sustainability scores are determined shall at least take into account the following distinguishing characteristics:(i)Residential and commercial buildings.(ii)Multi-family and single-family residential.(iii)The size, volume, and intended use of the building.(D)UpdatesThe Secretary (in consultation with the Secretary of Energy) shall update the sustainability scoring and the sustainability score averages established under subparagraph (A) not less frequently than once every 5 calendar years.(E)Advisory boardThe Secretary shall establish a volunteer board that advises the Secretary on the sustainability score development and updates. Such board shall be appointed at the discretion of the Secretary and shall include experts in relevant fields, including energy, construction, transportation, agri­cul­ture, and labor.(c)Other definitions and special rules(1)Purchase priceThe term purchase price means so much of the adjusted basis of the property as is not attributable to land.(2)Qualifying buildingThe term qualifying building or residence means, with respect to a taxpayer—(A)any dwelling unit first used as a residence by the taxpayer, or(B)any other building or structure of a character subject to the allowance for depreciation and first placed in service by the taxpayer.(3)ConstructionAny qualifying building or residence constructed by the taxpayer shall be treated as purchased by the taxpayer on the date the taxpayer first occupies the residence, or places such building in service, as the case may be.(4)Transfer of credit(A)In generalIf a taxpayer elects the application of this paragraph for any taxable year, the amount of credit determined under this section for such year which would (but for this paragraph) be allowable to the taxpayer shall be allowable to the person designated by the taxpayer. The person so designated shall be treated as the taxpayer for purposes of this title.(B)Treatment of amounts paid for assignmentIf any amount is paid to the person who assigns the credit determined under this section, then no portion of such amount shall be includible in such person’s gross income.(5)Basis adjustmentFor purposes of this subtitle, if a credit is allowed under this section with respect to any qualified building or residence, the basis of such building or residence shall be reduced by the amount of the credit so allowed.(6)Application without credits(A)Business credit treated as part of general business creditSo much of the credit which would be allowed under subsection (a) for any taxable year (determined without regard to this paragraph) that is attributable to property of a character subject to an allowance for depreciation shall be treated as a credit listed in section 38(b) for such taxable year (and not allowed under subsection (a)).(B)Personal creditFor purposes of this title, the credit allowed under subsection (a) for any taxable year (determined after application of subparagraph (A)) shall be treated as a credit allowable under subpart A for such taxable year.(7)Carbon storage certificationUnder the certification process established under subsection (b)(2)(A), the Secretaries shall additionally establish a process for certifying to the taxpayer the amount of carbon dioxide stored by a building or residence as determined under (b)(2)(B)(iii)..(b)Clerical amendmentThe table of sections for subpart B of part IV of subchapter A of chapter 1 of such Code is amended by adding at the end the following new item:Sec. 30E. Sustainable building and residence credit..(c)Effective dateThe amendments made by this section shall apply to property purchased after December 31, 2020.302.Carbon neutrality of sustainable biomassTo support the key role that forests in the United States can play in addressing the energy needs of the United States, the Secretary of the Interior, the Secretary, the Secretary of Energy, and the Administrator of the Environmental Protection Agency shall, consistent with their legal authority and missions—(1)collaborate to ensure that Federal policy relating to forest bioenergy—(A)is consistent across all such respective Federal agencies; and(B)recognizes all the benefits of using forest biomass for energy, conservation, carbon storage, and responsible forest management;(2)not later than 2 years after the date of the enactment of this Act, establish policies for the use of forest biomass as an energy solution, including policies that—(A)reflect the carbon-neutrality of forest bioenergy and recognize biomass as a renewable energy source, provided the use of forest biomass for energy production does not cause conversion of forests to non-forest use; and(B)encourage private investment throughout the forest biomass supply chain, including in—(i)working forests;(ii)harvesting operations;(iii)forest improvement operations;(iv)forest bioenergy production;(v)wood products manufacturing; or(vi)paper manufacturing;(3)encourage forest management to improve forest health; and(4)recognize State and Tribal initiatives to produce and use forest biomass.303.Clarification of research and development program for cellulosic biochemical and bioplastics(a)In generalThe Secretary shall conduct performance-driven research and development and provide for education and technical assistance for the purpose of facilitating the use of cellulosic biochemical and bioplastics products in the United States.(b)ActivitiesIn carrying out subsection (a), the Secretary shall—(1)after collaboration with the wood products industry, conservation organizations, and institutions of higher education, conduct research and development, and provide for education and technical assistance, at the Forest Products Laboratory or through the State and Private Forestry deputy area that meets measurable performance goals for the achievement of the priorities listed in subsection (c); and(2)after coordination and collaboration with the entities referred to in paragraph (1), make competitive grants to institutions of higher education for such institutions to conduct research and development and carry out educational programs and provide technical assistance.(c)PrioritiesIn awarding grants under subsection (b)(2), the Secretary shall give priority to applications from institutions of higher education proposing projects—(1)to address ways to improve the commercialization of cellulosic biochemical and bioplastics products;(2)for the conduct of applied research, including projects designed to bring products from bench­top to production scale;(3)which, based upon the lifecycle analysis of carbon storage developed under section 103(b), will lead to an increase in carbon storage through the extraction of raw materials through the manufacture of biochemical and bioplastics products; or(4)to address one or more other research areas identified by the Secretary, in consultation with conservation organizations, institutions of higher education, and the wood products industry.(d)TimeframeTo the maximum extent practicable, the measurable performance goals for the research and development, education, and technical assistance under subsection (a) shall be achievable within 5 years. (e)DefinitionsIn this section:(1)Cellulosic biochemical productThe term cellulosic biochemical product means any biochemical, including bioethanol and its derivatives, that is derived from wood or plant cellulose fiber.(2)Cellulosic bioplastics productThe term cellulosic bioplastics product means any bioplastic that is derived from wood or plant cellulose fiber.(3)Institution of higher educationThe term institution of higher education has the meaning given such term in of section 101 of the Higher Education Act of 1965 (20 U.S.C. 1001).(4)SecretaryThe term Secretary means the Secretary of Agriculture, acting through the Research and Development deputy area and the State and Private Forestry deputy area of the Forest Service.